Citation Nr: 1709112	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected left knee patellar tendonitis rated as 10 percent disabling from May 14, 2014 and as noncompensably disabling prior to that date.  

2.  Entitlement to an increased disability rating for the service-connected right knee patellar tendonitis rated as 10 percent disabling from May 14, 2014 and as noncompensably disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty October 1989 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to higher disability ratings for the service-connected left and right knee disabilities.  An August 2014 rating decision assigned 10 percent ratings to each knee from May 14, 2014.  This award does not constitute a full grant of the benefits sought.  Therefore, these increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A March 2016 rating decision granted entitlement to a total rating based on individual unemployability by reason of service-connected disabilities (TDIU) from August 1, 2015.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  However, due to technical difficulties, a complete transcript cannot be created.  In January 2017, the Board informed the Veteran of this and gave the Veteran the opportunity to have another hearing before the Board.  In February 2017, the Veteran informed the Board that he did not wish to have a hearing before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran and his representative have asserted that the service-connected right and left knee disabilities have worsened since the May 2014 VA examination.  As the evidence reflects a possible worsening since the last examination in 2014, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Also on remand, the AOJ should obtain copies of any outstanding VA treatment records showing treatment of the right and left knee disabilities from the VA Healthcare System dated since 2016. 38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records showing treatment of the right and left knee disabilities from the VA Healthcare System dated since 2016.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral patellar tendonitis. The claims file, including a copy of this remand, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be performed. The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected bilateral knee disability, including in particular:  

   (a)  Range-of-motion and repetitive motion studies of both knees expressed in degrees-including any painful range of motion movements on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) and any weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should note any additional loss of motion associated with flare-ups, repetition, or additional functional loss.  
   
   (b)  The presence (including severity of) or absence of recurrent subluxation or lateral instability of the knees.  

3.  Readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afforded them a reasonable opportunity for response.  Then, if indicated, return the case to the Board for further appellate disposition.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

